Name: Commission Regulation (EEC) No 1918/86 of 20 June 1986 amending Regulation (EEC) No 582/86 on transitional measures regarding the control system for prices and the quantities of certain products in the oils and fats sector which are released for consumption in Spain and Portugal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 6 . 86 Official Journal of the European Communities No L 165/25 COMMISSION REGULATION (EEC) No 1918/86 of 20 June 1986 amending Regulation (EEC) No 582/86 on transitional measures regarding the control system (or prices and the quantities of certain products in the oils and fats sector which are released for for consumption in Spain and Portugal HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal and in particular Article 90 thereof, Whereas Commission Regulation (EEC) No 582/86 (') provides for the maintenance during March 1986 of the national control arrangements in force in Spain and Portugal before accession ; Whereas, with a view to sound administration, the national price compensation system applicable in Spain before accession should be extended for the period strictly necessary ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, Article 1 The following subparagraph is added to Article 1 ( 1 ) of Regulation (EEC) No 582/86 : 'However, the price compensation system in force in Spain shall continue to apply until 30 June 1986.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 April 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 June 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 57, 1 . 3 . 1986, p. 30 .